Appellate Case: 22-3102        Document: 010110729759   Date Filed: 08/25/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                      Tenth Circuit

                                 FOR THE TENTH CIRCUIT                      August 25, 2022
                             _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  DAWUD CANAAN STURRUP
  GABRIEL,

           Plaintiff - Appellant,
                                                              No. 22-3102
  v.                                             (D.C. No. 2:22-CV-02126-JWB-ADM)
                                                               (D. Kan.)
  TRANS AM TRUCKING COMPANY,

           Defendant - Appellee.
                          _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       Dawud Canaan Sturrup Gabriel, proceeding pro se,1 challenges the district

 court’s dismissal of his amended complaint and the denial of various motions related

 to the dismissal of that complaint. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Gabriel is a pro se litigant, we liberally construe his filings,
 Erickson v. Pardus, 551 U.S. 89, 94 (2007), without acting as his advocate, Hall v.
 Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
Appellate Case: 22-3102    Document: 010110729759         Date Filed: 08/25/2022    Page: 2



                                   BACKGROUND

       In April 2022, to allege a single claim under the Americans with Disabilities

 Act against Trans Am Trucking Company, Gabriel submitted a 195-page complaint

 that contained over 100 pages of attachments. The district court ruled that the

 complaint did not comply with Federal Rule of Civil Procedure 8(a) and ordered

 Gabriel to submit an amended complaint.

       Just three days after the district court’s order, Gabriel filed a 190-page

 amended complaint that again contained over 100 pages of attachments.2 Gabriel then

 filed a motion requesting the district-court judge to recuse himself from the case and

 to vacate the order dismissing his original complaint.

       After that, Gabriel moved for an extension of time to complete service and to

 file a second amended complaint. A magistrate judge denied this motion without

 prejudice. In response, Gabriel moved to vacate the magistrate judge’s order.

       The district court, in a single order, dismissed the amended complaint without

 prejudice for again failing to comply with Rule 8(a), denied the motion to recuse and

 to vacate the order dismissing the original complaint, and denied the motion to vacate

 the magistrate judge’s order. Gabriel now appeals each denial. And he also separately

 requests that we order the district-court judge to recuse himself from the case.




       2
          Gabriel asserts that he filed his amended complaint to correct the numbering
 of sections in his original complaint.
                                            2
Appellate Case: 22-3102     Document: 010110729759         Date Filed: 08/25/2022     Page: 3



                                      DISCUSSION

 I.     Dismissal of Amended Complaint

        We review a district court’s dismissal of a complaint under Rule 8(a) for abuse

 of discretion. United States ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d

 1163, 1167 (10th Cir. 2010).

        Rule 8(a)(2) requires a complaint to contain “a short and plain statement of the

 claim showing that the [plaintiff] is entitled to relief.” The rule’s purpose is “to give

 opposing parties fair notice of the basis of the claim against them so that they may

 respond to the complaint, and to apprise the court of sufficient allegations to allow it

 to conclude, if the allegations are proved, that the claimant has a legal right to relief.”

 Whitehead v. Shafer, 295 F. App’x 906, 908 (10th Cir. 2008) (citation omitted).

 Under this rule, a district court may dismiss a complaint when it “is

 incomprehensible.” Id. (citation omitted).

        Here, the district court dismissed Gabriel’s amended complaint because it

 contained “so much extraneous material and so few allegations relevant to any claim

 against Trans Am Trucking Company that the court [could] not discern from the

 complaint or the amended complaint if [Gabriel] might have a viable claim.” R. vol.

 2 at 7. Upon review of the amended complaint, we agree with this conclusion.

 Gabriel’s repeated assertion that the district court’s dismissal was an abuse of

 discretion does not make it so.




                                              3
Appellate Case: 22-3102     Document: 010110729759        Date Filed: 08/25/2022     Page: 4



 II.    Motions to Vacate

        We review for abuse of discretion a district court’s denial of a motion to

 vacate. Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1129

 (10th Cir. 2010).

        Gabriel argues that the district court abused its discretion by allowing a

 magistrate judge to participate in the proceedings without his consent. But as the

 district court correctly noted, under 28 U.S.C. § 636(b)(1)(A), a magistrate judge

 may rule on certain pretrial matters without the parties’ consent. R. vol. 2 at 8; see

 also UFCW Loc. 880-Retail Food Emps. Joint Pension Fund v. Newmont Mining

 Corp., 261 F. App’x 105, 109 (10th Cir. 2008) (noting that § 636(b)(1)(A) “do[es]

 not require consent from a party”). Thus, the fact that a magistrate judge ruled on one

 of Gabriel’s motions is no ground for reversal.

        As for Gabriel’s motion to vacate the order requiring him to file an amended

 complaint, the court did not abuse its discretion in denying it. Like the amended

 complaint, the original complaint contained so many irrelevant allegations and

 extraneous materials that the district court did not abuse its discretion in finding that

 the complaint did not comply with Rule 8(a).

 III.   Recusal of District-Court Judge

        We “review a district court’s denial of a motion to recuse or disqualify a judge

 for abuse of discretion.” United States v. Mobley, 971 F.3d 1187, 1195 (10th Cir.

 2020) (citation omitted). Gabriel asserts that the district-court judge is envious of

 “the substantial monetary judgment [he] may receive” for his claim and should thus

                                             4
Appellate Case: 22-3102    Document: 010110729759       Date Filed: 08/25/2022    Page: 5



 not be permitted to preside over this case. Opening Br. at 28. As evidence of this

 bias, Gabriel points out that the district-court judge dismissed his complaints and

 denied his motions. But “judicial rulings alone almost never constitute a valid basis

 for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). We

 agree with the district-court judge that Gabriel has presented no other viable evidence

 of bias. And for the same reasons, we deny Gabriel’s request to remove the district-

 court judge from the case.

                                    CONCLUSION

       For these reasons, we affirm.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                            5